UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22436 EntrepreneurShares Series Trust (Exact name of registrant as specified in charter) 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Address of principal executive offices) (Zip code) Dr. Joel Shulman 470 Atlantic Avenue, Suite 400 Boston, MA 02210 (Name and address of agent for service) (800) 287-9469 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2015 Date of reporting period: March 31, 2015 Item 1. Schedule of Investments. EntrepreneurShares Global Fund Schedule of Investments March 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 86.55% Aerospace & Defense - 1.14% AAR Corp. $ Ituran Location and Control Ltd. (b) 75 KLX, Inc. (a) TASER International, Inc. (a) Apparel & Textile Products - 1.49% 11 Hermes International (b) LVMH Moet Hennessy Louis Vuitton SE (b) NIKE, Inc. - Class B Perry Ellis International, Inc. (a) Under Armour, Inc. - Class A (a) Asset Management - 2.03% Cohen & Steers, Inc. Partners Group Holding AG (b) 35 Westwood Holdings Group, Inc. Automotive - 0.41% Gentex Corp. Banking - 0.81% Fidelity Southern Corp. Home BancShares, Inc. Biotechnology & Pharmaceutical - 8.24% 50 Agios Pharmaceuticals, Inc. (a) 90 Alexion Pharmaceuticals, Inc. (a) Aratana Therapeutics, Inc. (a) ARIAD Pharmaceuticals, Inc. (a) Cempra, Inc. (a) Clovis Oncology, Inc. (a) Corcept Therapeutics, Inc. (a) 92 Emergent Biosolutions, Inc. (a) Galapagos NV (a)(b) Hikma Pharmaceuticals plc (b) Immunomedics, Inc. (a) 84 Insys Therapeutics, Inc. (a) Intra-Cellular Therapies, Inc. (a) 42 Intrexon Corp. (a) 60 KYTHERA Biopharmaceuticals, Inc. (a) MacroGenics, Inc. (a) Merrimack Pharmaceuticals, Inc. (a) 97 NewLink Genetics Corp. (a) Omeros Corp. (a) Osiris Therapeutics, Inc. (a) 51 Puma Biotechnology, Inc. (a) 52 Receptos, Inc. (a) 62 Regeneron Pharmaceuticals, Inc. (a) Sage Therapeutics, Inc. (a) 92 Sagent Pharmaceuticals, Inc. (a) Sangamo BioSciences, Inc. (a) Seattle Genetics, Inc. (a) 75 TESARO, Inc. (a) TherapeuticsMD, Inc. (a) United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a)(b) Xencor, Inc. (a) Commercial Services - 3.81% Cimpress NV (a)(b) 63 Insperity, Inc. Park24 Co. Ltd. (b) Resources Connection, Inc. Consumer Products - 2.47% The Hain Celestial Group, Inc. (a) Inter Parfums, Inc. (b) J&J Snack Foods Corp. Seneca Foods Corp. - Class A (a) Wilmar International Ltd. (b) Consumer Services - 1.28% 38 Capella Education Co. Carriage Services, Inc. Service Corp. International Distributors - Discretionary - 0.16% PC Connection, Inc. Electrical Equipment - 4.23% Axis Communications AB (b) OSI Systems, Inc. (a) Renishaw plc (b) Engineering & Construction Services - 0.88% DMCI Holdings, Inc. (b) Hopewell Highway Infrastructure Ltd. (b) Gaming, Lodging & Restaurants - 4.55% Diamond Resorts International, Inc. (a) Las Vegas Sands Corp. Panera Bread Co. - Class A (a) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. 30 Wynn Resorts Ltd. Hardware - 3.73% Aruba Networks, Inc. (a) NetScout Systems, Inc. (a) Nidec Corp. (b) Parrot SA (a)(b) Ruckus Wireless, Inc. (a) 92 Super Micro Computer, Inc. (a) ViaSat, Inc. (a) Health Care Facilities & Services - 2.73% 70 Bio-Reference Laboratories, Inc. (a) LHC Group, Inc. (a) Molina Healthcare, Inc. (a) PAREXEL International Corp. (a) Home & Office Products - 0.35% Mattress Firm Holding Corp. (a) PGT, Inc. (a) Institutional Financial Services - 1.14% Evercore Partners, Inc. - Class A 46 Intercontinental Exchange, Inc. Insurance - 0.49% American Equity Investment Life Holding Co. 55 HCI Group, Inc. 28 The Navigators Group, Inc. (a) Iron & Steel - 1.16% Fortescue Metals Group Ltd. (b) Steel Dynamics, Inc. Media - 6.86% Entravision Communications Corp. - Class A Facebook, Inc. - Class A (a) 16 Google, Inc. - Class A (a) 57 Google, Inc. - Class C (a) 80 HealthStream, Inc. (a) IAC/InterActive Corp. JCDecaux SA (b) Nexstar Broadcasting Group, Inc. - Class A Seek Ltd. (b) TechTarget, Inc. (a) Teleperformance (b) Twenty-First Century Fox, Inc. - Class A VeriSign, Inc. (a) Medical Equipment & Devices - 6.82% 45 Abaxis, Inc. Cepheid, Inc. (a) Cochlear Ltd. (b) Coloplast A/S - Class B (b) CryoLife, Inc. 87 Foundation Medicine, Inc. (a) Globus Medical, Inc. - Class A (a) LDR Holding Corp. (a) Masimo Corp. (a) Mindray Medical International Ltd. - ADR (b) Myriad Genetics, Inc. (a) 84 Natus Medical, Inc. (a) Ocular Therapeutix, Inc. (a) 99 Vascular Solutions, Inc. (a) Metals & Mining - 0.93% Hi-Crush Partners LP Oil, Gas & Coal - 0.63% FMSA Holdings, Inc. (a) Sanchez Energy Corp. (a) Passenger Transportation - 0.21% WestJet Airlines Ltd. (b) Real Estate - 1.85% Africa Israel Investments Ltd. (a)(b) Hopewell Holdings Ltd. (b) L E Lundbergforetagen AB - Class B (b) Recreation Facilities & Services - 0.62% Flight Centre Travel Group Ltd. (b) Retail - Consumer Staples - 2.10% The Chefs' Warehouse, Inc. (a) Costco Wholesale Corp. Dollar Tree, Inc. (a) Dollarama, Inc. (b) The Warehouse Group Ltd. (b) Whole Foods Market, Inc. Retail - Discretionary - 7.52% Barnes & Noble, Inc. (a) eBay, Inc. (a) Inditex (b) Liquidity Services, Inc. (a) Lululemon Athletica, Inc. (a) MercadoLibre, Inc. (b) 13 Netflix, Inc. (a) SM Investments Corp. (b) Sonic Automotive, Inc. - Class A SuperGroup plc (a)(b) Urban Outfitters, Inc. (a) 59 Zumiez, Inc. (a) Semiconductors - 4.95% Alpha & Omega Semiconductor Ltd. (a)(b) Ambarella, Inc. (a)(b) Amkor Technology, Inc. (a)(b) Cavium, Inc. (a) 20 CSR plc - ADR (b) IPG Photonics Corp. (a) IXYS Corp. Micrel, Inc. Microchip Technology, Inc. Monolithic Power Systems, Inc. (b) 86 NVIDIA Corp. OmniVision Technologies, Inc. (a) Universal Display Corp. (a) Software - 3.47% Advent Software, Inc. Barracuda Networks, Inc. (a) Cerner Corp. (a) Cvent, Inc. (a) Envestnet, Inc. (a) FireEye, Inc. (a) LogMeIn, Inc. (a) Oracle Corp. Paycom Software, Inc. (a) QAD, Inc. - Class A Rackspace Hosting, Inc. (a) 60 Splunk, Inc. (a) SS&C Technologies Holdings, Inc. Synchronoss Technologies, Inc. (a) 61 Tableau Software, Inc. - Class A (a) VASCO Data Security International, Inc. (a) 50 Veeva Systems, Inc. - Class A (a) Specialty Finance - 3.66% Air Lease Corp. (b) 92 CAI International, Inc. (a) Capital One Financial Corp. Credit Acceptance Corp. (a) 59 Ellie Mae, Inc. (a) Euronet Worldwide, Inc. (a) PRA Group, Inc. (a) Technology Services - 3.21% EPAM Systems, Inc. (a) 68 ExlService Holdings, Inc. (a) ManTech International Corp. - Class A Morningstar, Inc. NIC, Inc. Syntel, Inc. (a) 40 Virtusa Corp. (a) Telecommunications - 0.64% IDT Corp. - Class B j2 Global, Inc. Premiere Global Services, Inc. (a) Vonage Holdings Corp. (a) Transportation & Logistics - 0.95% Echo Global Logistics, Inc. (a) FedEx Corp. Swift Transportation Co. (a) Utilities - 0.49% ITC Holdings Corp. Waste & Environmental Services & Equipment - 0.54% Clean Harbors, Inc. (a) TOTAL COMMON STOCKS (Cost $3,187,675) REAL ESTATE INVESTMENT TRUSTS (REITs) - 2.77% Real Estate - 2.77% DuPont Fabros Technology, Inc. The GEO Group, Inc. Monmouth Real Estate Investment Corp. RLJ Lodging Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (REITs) (Cost $104,449) CLOSED-END MUTUAL FUNDS - 0.62% Asset Management - 0.62% Ares Capital Corp. 67 Hercules Technology Growth Capital, Inc. TOTAL CLOSED-END MUTUAL FUNDS (Cost $32,737) WARRANTS - 0.00% Chemicals - 0.00% 1 Indorama Ventures pcl (a)(b)(d)(e) – TOTAL WARRANTS (Cost $0) – MONEY MARKET FUNDS - 2.60% First American Treasury Obligations Fund - Class Z, 0.00% (c) TOTAL MONEY MARKET FUNDS (Cost $141,420) Total Investments (Cost $3,466,281) - 92.54% Other Assets in Excess of Liabilities - 7.46% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Global security, as defined by the Fund's Investment Advisor. (c) The rate quoted is the annualized seven-day yield as of March 31, 2015. (d) Security is considered illiquid. The aggregate value of such securities is $0 or 0.00% of net assets. (e) Level 3 security. Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ EntrepreneurShares Global Fund Securities by Country of Risk March 31, 2015 (Unaudited) Percent of Net Country Assets United States % United Kingdom % Australia % France % Sweden % Japan % Netherlands % Philippines % Denmark % Switzerland % Cayman Islands % Spain % Hong Kong % Belgium % Israel % New Zealand % Canada % Singapore % Bermuda % Thailand % %* * Amount calculated is less than 0.005% Entrepreneur U.S. All Cap Fund Schedule of Investments March 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 94.18% Aerospace & Defense - 1.56% AAR Corp. $ KLX, Inc. (a) TASER International, Inc. (a) Apparel & Textile Products - 1.66% Iconix Brand Group, Inc (a) Under Armour, Inc. - Class A (a) Vera Bradley, Inc. (a) Asset Management - 0.86% Cohen & Steers, Inc. Westwood Holdings Group, Inc. Automotive - 0.66% Gentex Corp. Banking - 1.78% Fidelity Southern Corp. First Republic Bank Home BancShares, Inc. Biotechnology & Pharmaceutical - 8.26% Agios Pharmaceuticals, Inc. (a) Albany Molecular Research, Inc. (a) Alexion Pharmaceuticals, Inc. (a) ARIAD Pharmaceuticals, Inc. (a) Avalanche Biotechnologies, Inc. (a) Clovis Oncology, Inc. (a) Emergent Biosolutions, Inc. (a) FibroGen, Inc. (a) Gilead Sciences, Inc. (a) Intra-Cellular Therapies, Inc. (a) Intrexon Corp. (a) Ironwood Pharmaceuticals, Inc. - Class A (a) Isis Pharmaceuticals, Inc. (a) Karyopharm Therapeutics, Inc. (a) Kite Pharma, Inc. (a) KYTHERA Biopharmaceuticals, Inc. (a) MacroGenics, Inc. (a) MannKind Corp. (a) NewLink Genetics Corp. (a) Puma Biotechnology, Inc. (a) Receptos, Inc. (a) Regeneron Pharmaceuticals, Inc. (a) Sage Therapeutics, Inc. (a) Sagent Pharmaceuticals, Inc. (a) Sangamo BioSciences, Inc. (a) TESARO, Inc. (a) United Therapeutics Corp. (a) USANA Health Sciences, Inc. (a)(b) Chemicals - 2.49% Airgas, Inc. Globe Specialty Metals, Inc. Huntsman Corp. LSB Industries, Inc. (a) NewMarket Corp. Commercial Services - 1.84% Insperity, Inc. National Research Corp. - Class A Resources Connection, Inc. Consumer Products - 3.69% The Boston Beer Co., Inc. - Class A (a) Boulder Brands, Inc. (a) The Hain Celestial Group, Inc. (a) Inter Parfums, Inc. (b) J&J Snack Foods Corp. Seneca Foods Corp. - Class A (a) Consumer Services - 1.60% Carriage Services, Inc. Rent-A-Center, Inc. Service Corp. International Containers & Packaging - 0.55% Silgan Holdings, Inc. Distributors - Discretionary - 0.24% PC Connection, Inc. Electrical Equipment - 0.22% OSI Systems, Inc. (a) Engineering & Construction Services - 0.53% Mistras Group, Inc. (a) Gaming, Lodging & Restaurants - 3.65% Diamond Resorts International, Inc. (a) Extended Stay America, Inc. Panera Bread Co. - Class A (a) Papa John's International, Inc. Starbucks Corp. Texas Roadhouse, Inc. Hardware - 2.31% Aruba Networks, Inc. (a) Juniper Networks, Inc. NetScout Systems, Inc. (a) Ruckus Wireless, Inc. (a) Super Micro Computer, Inc. (a) Ubiquiti Networks, Inc. ViaSat, Inc. (a) Health Care Facilities & Services - 5.70% Bio-Reference Laboratories, Inc. (a) DaVita HealthCare Partners, Inc. (a) Diplomat Pharmacy, Inc. (a) LHC Group, Inc. (a) Molina Healthcare, Inc. (a) OvaScience, Inc. (a) PAREXEL International Corp. (a) Select Medical Holdings Corp. Universal Health Services, Inc. - Class B VCA, Inc. (a) Home & Office Products - 3.33% Mattress Firm Holding Corp. (a) Meritage Homes Corp. (a) PGT, Inc. (a) TRI Pointe Homes, Inc. (a) William Lyon Homes - Class A (a) Industrial Services - 0.88% Titan Machinery, Inc. (a) Institutional Financial Services - 1.77% Evercore Partners, Inc. - Class A Intercontinental Exchange, Inc. Moelis & Co. - Class A Insurance - 5.71% Aflac, Inc. American Equity Investment Life Holding Co. American Financial Group, Inc. Citizens, Inc. (a) HCI Group, Inc. Loews Corp. National Interstate Corp. The Navigators Group, Inc. (a) RPX Corp. (a) W.R. Berkley Corp. Iron & Steel - 0.58% Steel Dynamics, Inc. Media - 3.91% Entercom Communications Corp. - Class A (a) Entravision Communications Corp. - Class A Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) HealthStream, Inc. (a) IAC/InterActive Corp. Nexstar Broadcasting Group, Inc. - Class A Shutterstock, Inc. (a) VeriSign, Inc. (a) Medical Equipment & Devices - 4.61% Abaxis, Inc. Bruker Corp. (a) Cepheid, Inc. (a) Foundation Medicine, Inc. (a) Globus Medical, Inc. - Class A (a) LDR Holding Corp. (a) Masimo Corp. (a) Natus Medical, Inc. (a) Ocular Therapeutix, Inc. (a) Vascular Solutions, Inc. (a) Metals & Mining - 0.55% Hi-Crush Partners LP Oil, Gas & Coal - 2.89% Clayton Williams Energy, Inc. (a) Devon Energy Corp. FMSA Holdings, Inc. (a) Kinder Morgan, Inc. Northern Oil and Gas, Inc. (a) Sanchez Energy Corp. (a) W&T Offshore, Inc. Real Estate - 0.57% Marcus & Millichap, Inc. (a) Renewable Energy - 0.66% Ameresco, Inc. - Class A (a) Retail - Consumer Staples - 1.74% The Chefs' Warehouse, Inc. (a) Costco Wholesale Corp. Whole Foods Market, Inc. Retail - Discretionary - 6.64% Amazon.com, Inc. (a) Barnes & Noble, Inc. (a) Bed Bath & Beyond, Inc. (a) Copart, Inc. (a) Guess?, Inc. L Brands, Inc. Netflix, Inc. (a) Sonic Automotive, Inc. - Class A Tile Shop Holdings, Inc. (a) Urban Outfitters, Inc. (a) Zumiez, Inc. (a) Semiconductors - 3.84% Ambarella, Inc. (a)(b) Amkor Technology, Inc. (a)(b) Broadcom Corp. - Class A Cavium, Inc. (a) Cypress Semiconductor Corp. (a) IPG Photonics Corp. (a) Micrel, Inc. Microchip Technology, Inc. Monolithic Power Systems, Inc. (b) NVIDIA Corp. OmniVision Technologies, Inc. (a) Universal Display Corp. (a) Software - 5.54% Advent Software, Inc. Akamai Technologies, Inc. (a) Cerner Corp. (a) Cvent, Inc. (a) Envestnet, Inc. (a) Intuit, Inc. LogMeIn, Inc. (a) Oracle Corp. Paycom Software, Inc. (a) PDF Solutions, Inc. (a) Pegasystems, Inc. Rackspace Hosting, Inc. (a) Salesforce.com, Inc. (a) SS&C Technologies Holdings, Inc. Synchronoss Technologies, Inc. (a) Tableau Software, Inc. - Class A (a) VASCO Data Security International, Inc. (a) Veeva Systems, Inc. - Class A (a) Specialty Finance - 4.96% Air Lease Corp. (b) AMERCO CAI International, Inc. (a) Capital One Financial Corp. Credit Acceptance Corp. (a) Ellie Mae, Inc. (a) Euronet Worldwide, Inc. (a) Green Dot Corp. - Class A (a) Liberty Tax, Inc. (a) NewStar Financial, Inc. (a) PRA Group, Inc. (a) Technology Services - 3.63% CoStar Group, Inc. (a) EPAM Systems, Inc. (a) ExlService Holdings, Inc. (a) Forrester Research, Inc. ManTech International Corp. - Class A Medidata Solutions, Inc. (a) Morningstar, Inc. NIC, Inc. Syntel, Inc. (a) Virtusa Corp. (a) Telecommunications - 1.45% General Communication, Inc. - Class A (a) IDT Corp. - Class B j2 Global, Inc. Premiere Global Services, Inc. (a) Vonage Holdings Corp. (a) Transportation & Logistics - 2.12% Echo Global Logistics, Inc. (a) FedEx Corp. Hornbeck Offshore Services, Inc. (a) Old Dominion Freight Lines, Inc. (a) Swift Transportation Co. (a) Utilities - 0.70% ITC Holdings Corp. Waste & Environmental Services & Equipment - 0.50% Clean Harbors, Inc. (a) TOTAL COMMON STOCKS (Cost $124,175,276) REAL ESTATE INVESTMENT TRUSTS (REITs) - 4.43% Real Estate - 4.43% American Assets Trust, Inc. First Industrial Realty Trust, Inc. The GEO Group, Inc. Healthcare Realty Trust, Inc. Medical Properties Trust, Inc. Monmouth Real Estate Investment Corp. RLJ Lodging Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (REITs) (Cost $6,145,396) MONEY MARKET FUNDS - 1.43% Fidelity Institutional Money Market Funds - Class I, 0.10% (c) TOTAL MONEY MARKET FUNDS (Cost $2,020,385) Total Investments (Cost $132,341,057) - 100.04% Liabilities in Excess of Other Assets - (0.04)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Global security, as defined by the Fund's Investment Advisor. (c) The rate quoted is the annualized seven-day yield as of March 31, 2015. Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ Entrepreneur U.S. Large Cap Fund Schedule of Investments March 31, 2015 (Unaudited) Shares Fair Value COMMON STOCKS - 95.80% Apparel & Textile Products - 2.46% NIKE, Inc. - Class B $ Ralph Lauren Corp. Under Armour, Inc. - Class A (a) Asset Management - 2.27% BlackRock, Inc. The Charles Schwab Corp. Franklin Resources, Inc. Banking - 0.77% M&T Bank Corp. Biotechnology & Pharmaceutical - 7.47% AbbVie, Inc. Alexion Pharmaceuticals, Inc. (a) Gilead Sciences, Inc. (a) Mylan NV (a)(b) Regeneron Pharmaceuticals, Inc. (a) Chemicals - 1.38% Air Products and Chemicals, Inc. Airgas, Inc. Commercial Services - 1.16% Cintas Corp. Construction Materials - 0.78% Martin Marietta Materials, Inc. Consumer Products - 10.75% Brown-Forman Corp. - Class B Constellation Brands, Inc. - Class A (a) The Estee Lauder Companies, Inc. - Class A The JM Smucker Co. Monster Beverage Corp. (a) Distributors - Discretionary - 1.01% Fastenal Co. Engineering & Construction Services - 1.01% SBA Communications Corp. - Class A (a) Gaming, Lodging & Restaurants - 1.04% Starbucks Corp. Hardware - 3.40% Apple, Inc. Juniper Networks, Inc. Health Care Facilities & Services - 5.54% DaVita HealthCare Partners, Inc. (a) UnitedHealth Group, Inc. Universal Health Services, Inc. - Class B Home & Office Products - 0.90% Mohawk Industries, Inc. (a) Industrial Services - 1.03% W.W. Grainger, Inc. Institutional Financial Services - 1.58% The Goldman Sachs Group, Inc. Intercontinental Exchange, Inc. Insurance - 6.97% Aflac, Inc. American Financial Group, Inc. 4 Berkshire Hathaway, Inc. - Class A (a) Loews Corp. Media - 8.10% Alliance Data Systems Corp. (a) Comcast Corp. - Class A Facebook, Inc. - Class A (a) Google, Inc. - Class A (a) Google, Inc. - Class C (a) The Priceline Group, Inc. (a) Twenty-First Century Fox, Inc. - Class A VeriSign, Inc. (a) Viacom, Inc. - Class B Medical Equipment & Devices - 2.64% Danaher Corp. Waters Corp. (a) Metals & Mining - 0.63% Freeport-McMoRan, Inc. Oil, Gas & Coal - 8.18% Cabot Oil & Gas Corp. Devon Energy Corp. Helmerich & Payne, Inc. Kinder Morgan, Inc. Retail - Consumer Staples - 4.24% Costco Wholesale Corp. Family Dollar Stores, Inc. Whole Foods Market, Inc. Retail - Discretionary - 4.66% Amazon.com, Inc. (a) Bed Bath & Beyond, Inc. (a) L Brands, Inc. Netflix, Inc. (a) Nordstrom, Inc. O'Reilly Automotive, Inc. (a) Semiconductors - 2.21% Applied Materials, Inc. NVIDIA Corp. Software - 5.66% Akamai Technologies, Inc. (a) Cerner Corp. (a) Intuit, Inc. Oracle Corp. Specialty Finance - 2.40% AMERCO Capital One Financial Corp. Technology Services - 1.29% Cognizant Technology Solutions Corp. - Class A (a) Transportation & Logistics - 1.56% Expeditors International of Washington, Inc. FedEx Corp. Transportation Equipment - 1.08% PACCAR, Inc. Utilities - 3.63% ITC Holdings Corp. NextEra Energy, Inc. TOTAL COMMON STOCKS (Cost $73,331,321) REAL ESTATE INVESTMENT TRUSTS (REITs) - 0.81% Real Estate - 0.81% Boston Properties, Inc. Equity Residential Prologis, Inc. Urban Edge Properties Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (REITS)(Cost $645,520) MONEY MARKET FUNDS - 3.44% Fidelity Institutional Money Market Funds - Class I, 0.10% (c) TOTAL MONEY MARKET FUNDS (Cost $2,822,696) Total Investments (Cost $76,799,537) - 100.05% Liabilities in Excess of Other Assets - (0.05)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Global security, as defined by the Fund's Investment Advisor. (c) The rate quoted is the annualized seven-day yield as of March 31, 2015. Cost for Federal income tax purposes as of March 31, 2015 is substantially the same as for financial statement purposes. Because tax adjustments are calculated annually, the table does not reflect tax adjustments.For the previous fiscal year's Federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent annual report.Net unrealized appreciation is as follows: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ Investment Valuations (Unaudited) The following is a summary of the Funds' pricing procedures. It is intended to be a general discussion and may not necessarily reflect all pricing procedures followed by the Funds. In determining the net asset value (NAV) of the Funds’ shares, securities that are listed on a national securities exchange (other than The Nasdaq OMX Group, Inc., referred to as NASDAQ) are valued at the last sale price on the day the valuation is made. Securities that are traded on NASDAQ under one of its three listing tiers, NASDAQ Global Select Market, NASDAQ Global Market and NASDAQ Capital Market, are valued at the Nasdaq Official Closing Price. Securities price information on listed stocks is taken from the exchange where the security is primarily traded. Securities which are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid price. Unlisted securities held by the Funds are valued at the average of the quoted bid and ask prices in the OTC market. Securities and other assets for which market quotations are not readily available are valued at their fair value as determined in good faith under procedures established by and under the general supervision and responsibility of the EntrepreneurShares Series Trust Board of Trustees (the “Board”). Fair Value Measurement (Unaudited) The Funds have adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurement) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of the fair value hierarchy are as follows: Level 1: Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; Level 2: Other significant observable inputs, other than quoted prices included in Level 1, that are observable for the asset, either directly or indirectly, these inputs may include quoted prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates, and similar data; Level 3: Unobservable inputs for the assets to the extent that relevant observable inputs are not available, representing the Fund’s own assumptions that a market participant would use in valuing the asset or liability based on the best information available. Inputs are used in applying the various valuation techniques and broadly refer to the assumptions that market participants use to make valuation decisions, including assumptions about risk. Inputs may include price information, volatility statistics, specific and broad credit data, liquidity statistics, and other factors. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. However, the determination of what constitutes “observable” requires significant judgment by the Funds. The Funds consider observable data to be that market data which is readily available, regularly distributed or updated, reliable and verifiable, not proprietary, and provided by independent sources that are actively involved in the relevant market. The categorization of a financial instrument within the hierarchy is based upon the pricing transparency of the instrument and does not necessarily correspond to the Funds' perceived risk of that instrument. Investments whose values are based on quoted market prices in active markets, and are therefore classified within Level 1, include active listed equities and real estate investment trusts, closed-end mutual funds, and certain money market securities. Investments that trade in markets that are not considered to be active, but are valued based on quoted market prices, dealer quotations or alternative pricing sources supported by observable inputs are classified within Level 2. Investments classified within Level 3 have significant unobservable inputs, as they trade infrequently or not at all. The tables below are a summary of the inputs used to value the Funds' investments as of March 31, 2015. Global Fund Investments at Value* Total Level 1 Level 2 Level 3 Common Stock $ $ $
